Citation Nr: 0330309	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  99-11 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for bilateral pes planus.

Entitlement to service connection for residuals of a right 
great toe injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to July 
1978.

The North Little Rock, Arkansas, Department of Veterans 
Affairs (VA), Regional Office (RO) previously denied service 
connection for residuals of a right great (foot) toe injury.  
The veteran was notified of this adverse determination, as 
well as of his procedural and appellate rights, by VA letter 
dated September 20, 1988.  He did not initiate an appeal, and 
the decision became final.

The current matter came to the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and February 1999 rating 
decisions of the North Little Rock VARO, which denied the 
veteran's original claim of entitlement to service connection 
for pes planus and his application to reopen his claim for 
service connection for residuals of a right great (foot) toe 
injury.

By decision issued in July 2000, the Board denied the 
veteran's claim for service connection for pes planus as 
being not well grounded.  The Board also granted the 
veteran's application to reopen the previously-denied claim 
for entitlement to service connection for residuals of a 
right great toe injury, but denied the claim as being not 
well grounded.

The veteran thereafter appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion to Remand, the Court issued an 
Order, dated in February 2001, vacating that decision and 
remanding the case to the Board.  In that Order, the Court 
indicated that the Board had failed to consider the 
provisions of recently enacted Veterans Claims Assistance Act 
of 2000, codified at 38 U.S.C.A. § 5103A.

In an August 2001 remand, the Board returned the veteran's 
claims to the RO for further evidentiary and procedural 
development.  Such development having been accomplished, the 
case has been returned to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  The veteran's bilateral pes planus is a congenital 
defect.

2.  There was no superimposed pathology on the bilateral pes 
planus and it did not undergo an increase in severity during 
service.

3.  The veteran does not have currently-shown residuals of a 
November 1976 injury to his right great toe.


CONCLUSIONS OF LAW

1.  Service connection for bilateral pes planus is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.311 (2003).

2.  Service connection for residuals of a right great toe 
injury is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The VCAA, codified at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002), requires the VA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In this case, the veteran 
was notified of the VA's responsibilities vs. his 
responsibilities in the development of his claims for service 
connection in the August 2001 Board remand and in a letter of 
October 2001.  He was notified of the laws and regulations 
regarding service connection, as well as the substance of the 
regulations implementing the VCAA in the November 2002 
Supplemental Statement of the Case.  

With regard to the duty to assist in developing evidence to 
support the veteran's claims, all treatment records 
identified by the veteran have been obtained.  Pursuant to 
his statement that he only receives treatment from the VA, 
records were obtained from all facilities he has identified.  
He was provided with multiple VA podiatric examinations 
throughout the course of this appeal.  

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 
provisions of 38 C.F.R. § 3.159(b)(1), which gave claimants 
30 days in which to submit evidence in support of their 
claims and allowed the VA to render a decision on those 
claims after the passage of 30 days from the mailing of 
notice to the claimant.  The Federal Circuit held that this 
regulation was inconsistent with the empowering statute 
because it imposed on claimants an arbitrary new deadline 
that does not represent a reasonable exercise of VA's 
authority, and was potentially confusing to claimants, as 
well.  P.V.A. v. Sec'y of Veterans Affairs, No. 02-7007 (Fed. 
Cir. Sept. 22, 2003).  

Review of the record reveals that in this case the RO did not 
give the veteran a limit of 30 days in which to provide 
evidence, although the regulation was in effect throughout 
the time period that the RO was working with the veteran to 
develop evidence in support of his claims.  According to the 
October 2001 letter in which the RO informed the veteran of 
his responsibilities vs. the VA's responsibilities to obtain 
evidence in support of his claims, he was requested to, 
"Please provide this information as soon as possible, 
preferably within 60 days of the date of this letter.  In any 
case, it must be received within one year or benefits, if 
entitlement is established, may not be paid for any period 
prior to the date of the receipt of the information."  
[emphasis added]  In a November 2001 statement, the veteran 
indicated that all of his treatment was at the Little Rock 
VAMC and there were no additional records forthcoming.  
Because this notification did not include an arbitrary 30 day 
limitation for submitting evidence and the veteran has 
indicated that pertinent evidence is limited to VA clinical 
records, the Board is of the opinion that no prejudice 
accrued to the veteran in the notification he received.  
Additionally, the veteran has demonstrated his actual 
understanding and comprehension of the collaborative nature 
of the evidence-developing process through his actions as he 
continued to contact the VA and his representative with 
additional information in support of his appeals well past 
the 60 day guideline set forth in the original October 2001 
notification letter.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  



History

The veteran's service medical records show that pes planus 
was noted on enlistment examination in March 1976.  In April 
1976, the veteran was seen in the Podiatry Clinic with 
complaints of bilateral foot pain.  It was noted that he was 
in the first week of basic training at that time.  X-rays 
confirmed the presence of bilateral pes planus.  He had a 
decreased medial longitudinal arch, with tala bulging noted.  
Range of motion was adequate.  Toe walk and heel walk were 
within normal limits.  The diagnosis was pes planus.  In 
November 1976, the veteran was seen with complaints of trauma 
to the right big toe.  He stated that he had been helping to 
repair a wooden door, which was dropped onto the 1st digit of 
the right foot, on the front anterior phalange.  There was no 
swelling or contusion.  X-rays were negative.  The 1st and 
2nd toes were taped together, and the veteran was told to 
return if there was any swelling or continuing pain.  There 
was no further mention of treatment for or injury of the 
feet.  Flat feet were noted on separation examination in June 
1978. 

VA clinical records developed between 1989 and 1997 do not 
mention treatment for pes planus or residuals of a right 
great toe injury.

The veteran was afforded a VA podiatric examination in 
November 1998.  At that time, he complained of painful arches 
and toenail.  The veteran indicated that he had flat feet all 
of his life.  He had stress fractures of his feet with weight 
bearing.  He claimed that standing for a long time causes his 
arches to hurt with occasional calf pain.  He also complained 
of pain secondary to an ingrown right 1st toenail.  Physical 
examination demonstrated pulses of 2+/4.  The skin was within 
normal limits.  His right 1st toenail was thick, mycotic and 
tender with direct pressure, but it was not ingrown.  He had 
rigid flat medial arches.  The veteran stated that he had 
used inserts in the past, but that they hurt.

The report of a January 2002 full-body bone scan reflects 
increased focal activity in the region of the right fourth 
tarsal-metatarsal joint, most compatible with previous trauma 
and increased activity in the first metatarsal phalangeal 
joints of both feet, the right shoulder, both wrists, and the 
left knee, compatible with degenerative joint disease.

On VA examination in March 2002, the veteran complained of 
pain in both feet.  Examination revealed congenital rigid pes 
planus that was confirmed on x-ray studies.  In an April 2002 
addendum, the examiner indicated that the "toe injury has 
not changed or made the pes planus worse.  

VA medical records reflect that the veteran was provided with 
orthotic inserts and special shoes in May 2002.  A July 2002 
treatment note reflects that he was wearing the special shoes 
to help with chronic pain from pes planus.  

The veteran underwent a VA examination in September 2002.  
The examiner was able to review the veteran's service medical 
records in conjunction with the clinical examination.  In 
this regard, he noted that according to the service medical 
records, the veteran had a normal right great toe at the time 
of his discharge from service.  Following the clinical 
examination, the examiner noted that the veteran's feet were 
essentially unchanged since the March 2002 examination.  The 
right great toe was described as normal in shape for bone 
structure and size and gross anatomy, and in appearance the 
same as the left great toe.  The right great toenail was 
brownish, discolored, and thickened.  The thickness continued 
into the proximal nail fold area.  Very little touch to the 
nail caused the veteran to jump and be very uncomfortable.  
Similar nail thickening and discoloration was present in the 
right fifth, fourth, and second nails, as well as the left 
fourth and fifth nails.  There were changes of peeling dry 
skin on the plantar surfaces bilaterally, which the examiner 
felt were suggestive of tinea pedis.  The range of motion 
about the right great toe was normal at both the metatarsal 
phalangeal joint and the interphalangeal joint and was equal 
to the range of motion exhibited by the left great toe.  Upon 
X-ray, there were no signs of old fractures of the right 
great toe, no deformity of bone, and no disruption of the 
interphalangeal joint or metatarsal phalangeal joint.  The 
examiner concluded the report with the following opinion:

That the patient sustained an injury to 
the right great toe is not obviously 
disputed.  The thickened dystrophic nail 
can certainly be a result of injury.  
However, the patient has tinea pedis 
bilaterally, and this type of infection 
will seed nails, so that onychomycosis or 
nail fungus will develop.  The patient 
has multiple nails bilaterally that are 
infected with fungus.  It will be 
impossible to determine, if the injury to 
the right great toe would stand alone as 
the only reason that he infected the 
right hallux nail with fungus.  It would 
seem more likely that he has developed 
fungus of his feet, and the nails were 
eventually affected.

In March 2003, the veteran sought an opinion from his VA 
primary care physician.  The physician provided a statement 
with the caveat that he was making the statement from the 
perspective of a primary care physician rather than that of a 
specialist.  He indicated that the veteran is known to have 
congenital pes planus, that in his military career in the 
Army he naturally took part in marches and drills.  He 
related that the veteran himself states he has had foot pain 
ever since being in the service, that the January 2002 bone 
scan revealed evidence of degenerative arthritis of both 
first metatarsophalangeal joints.  In conclusion, he stated, 
"It would seem reasonable to conclude that his military 
service did aggravate symptoms of flat feet, and contribute 
to the development of degenerative arthritis in the first 
metatarsophalangeal joints."  

The veteran was provided another VA examination in April 
2003.  He complained that his feet hurt all over.  Upon 
clinical examination, the examining physician noted that his 
right great toenail was "thickened and discolored but 
without any particular significance."  He had an early left 
bunion without skin changes and rigid flat feet.  Range of 
motion at ankles and toes was normal.  Gait and motion was 
within normal limits, unrestricted.  His gait demonstrated 
flat feet and the feet remained flat even in a 
nonweightbearing position.  X-ray findings were interpreted 
as consistent with congenital rigid pes planus.  Flat 
calcaneal pitch and midfoot alignment were deemed consistent 
with pronation.  The examiner concluded the report with the 
assessment that, "This gentleman has congenital rigid pes 
planus.  The bunion on the left is something that can be 
expected with this type of foot and given his age. ...  None of 
these appears to be related to his military service."

The veteran contends that he injured his right great toe in 
service and has suffered impairment in the toe ever since.  
He contends that pes planus was first manifested during 
service due to the physical rigors inherent in military 
service.  Alternatively, he contends that pes planus pre-
existed service but was aggravated beyond the course of 
natural progression by the physical rigors inherent in 
military service.  

Laws and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the veteran's pes planus has been termed 
congenital by medical authority and congenital defects are 
not disabilities for VA compensation purposes.  See 38 C.F.R. 
§ 3.303 (2003).  

That the veteran's right great toe was normal upon entrance 
into service is not disputed.  That he sustained an injury to 
his right great toe in November 1976 is also not disputed, as 
this injury is reflected in the service medical records.  The 
question which must be answered in the affirmative for an 
award of service connection to be warranted is whether he has 
a current disability which was caused by the November 1976 
injury.  To answer this question, VA medical opinions were 
obtained.  The examiners were provided with the veteran's 
service medical records, including the report showing the 
injury and the treatment he received for it in November 1976.  
Following examinations, in March 2002, September 2002 and 
April 2003, it was not determined that the veteran had 
residual disability from the inservice injury.  The latter 
examination concluded that while the veteran had symptoms in 
his right great toe which could be the result of an injury 
such as the one in November 1976, it was more likely that the 
veteran's symptoms were due to his tinea pedis, because he 
had the same symptoms of fungal infection, and thickened 
dystrophic nails on other toes, which were not injured during 
service.  The Board finds these opinions to be dispositive, 
and do not associate current pathology to the inservice 
injury.  They are uncontradicted in the medical evidence of 
record and included a review of the veteran's medical records 
in addition to clinical examinations of the veteran.  

To the extent that the veteran has some degenerative joint 
disease in both great toes, as shown upon the January 2002 
bone scan, it is noteworthy that degenerative joint disease 
was manifested many years after service, affected the great 
toes of both feet and several other joints and were not 
associated with active duty by any competent authority.  

Thus, the preponderance of the evidence is against a grant of 
service connection for residuals of a right great toe injury.  
The evidence weighs against a finding that the injury 
sustained by the veteran in service was anything other than 
acute and transitory, as no current residuals of the injury 
are shown.

The evidence shows that the veteran had bilateral pes planus 
upon his entrance into service.  Medical records identify his 
pes planus as congenital in nature.  Service connection may 
be granted for superimposed pathology, however, congenital 
defects in and of themselves are not disabilities for VA 
compensation purposes.  See 38 C.F.R. § 3.303.  

In this case, the evidence of record does not show an 
increase in severity of pes planus during service or the 
onset of any superimposed pathology.  Pes planus was noted 
upon entrance examination and again upon discharge 
examination, two years later.  There is no indication that 
the physician who conducted the discharge examination felt 
the condition had worsened during his period of service.  

The next evidence of complaints related to pes planus is, in 
fact, the report of the November 1998 VA examination 
conducted in connection with the instant claim for service 
connection.  There is no medical evidence reflecting 
complaints or treatment pertaining to flat feet for the 
twenty years after the veteran's discharge from service.  The 
veteran has stated that he has experienced continuous foot 
pain due to pes planus since his time in service, and he is 
competent to describe pain.  However, because he is a 
layperson without medical expertise, he is not competent to 
testify as to the cause of his foot pain or to the medical 
issue of whether he experienced superimposed pathology during 
service.  Generally, lay persons ostensibly untrained in 
medicine can provide personal accounts of symptomatology, but 
cannot provide evidence constituting a medical conclusion, 
such as an opinion as to the medical characteristics of 
symptoms or the etiology of a disease.  For the most part, 
medical testimony must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran's primary care physician has opined that the 
veteran's pes planus was aggravated by his service, but does 
not describe any superimposed pathology.  He did not 
ascertain any degree of disability over and above the degree 
of disability existing prior to the aggravation.  There was 
no mention of what pathology could be attributed to the 
aggravation.  The VA examiner in April 2003 has opined that 
none of the veteran's foot symptoms appear to be related to 
his military service.  It is the responsibility of the Board 
to resolve this disparity in the evidence.  The United States 
Court of Appeals for the Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for 
the [Board] to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases."  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

The Board is inclined to favor the opinion of the VA examiner 
in this case.  The VA examiner attributed the bunion of the 
left foot (a possible superimposed pathology) to his age.  
Both physicians were in agreement as to the congenital nature 
of the defect.  The fact that the veteran apparently sought 
no treatment for flat feet for twenty years subsequent to 
service weighs heavily against his claim, as well.  In short, 
the Board has weighed the evidence of record and finds that 
the preponderance of it is against the veteran's claim for 
entitlement to service connection for bilateral pes planus.  

We observe as well that the VA examiner specified that the 
veteran's toe injury in service did not cause his pes planus 
to worsen or change in any way.  Thus, it would appear that a 
claim for service connection based upon a proximate causation 
theory would fail as well.  





ORDER

Service connection for bilateral pes planus is denied.

Service connection for residuals of a right great toe injury 
is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals












 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



